DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 3-5 and 8 are allowed. There is no prior art rejection for claim 11, but the claim is subject to rejection under 35 U.S.C. § 101.
Regarding claim 3, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a posture data acquisition section that acquires posture data indicating a posture of a first target node and a posture of a second target node, the first and second target nodes being included in a skeleton model of a tree structure; a first posture update section that performs update of postures of a first node group that contains nodes including the first target node and connected to one another by forward reaching phase processing in Forward a third posture update section that updates postures of a plurality of nodes including a node included in the first node group and closest to a junction included in the skeleton model and a node included in the second node group and closest to a junction included in the skeleton model after updating the first node group and the second node group; and a fourth posture update section that updates a posture of the skeleton model by backward reaching phase processing in the Forward and Backward Reaching Inverse Kinematics computing.
Regarding claim 4, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: an estimation section that estimates a pivoting foot on the basis of the posture data; and a determination section that determines an initial position of a lumbar node in the Forward and Backward Reaching Inverse Kinematics computing on a basis of a position of the pivoting foot.
Claim 5 is also allowed for depending from claim 4.
Regarding claim 8, see treatment of claim 3.	

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Here, the abstract contains more than 150 words.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: posture data acquisition section, position determination section, initial position determination section, and posture update section.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is the processor (e.g., PGPUB, ¶ [0088]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Particularly, claim 9 recites a “program for a computer” and a plurality of related instructions. A program per se does not positively tie to any of the four statutory categories (a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101) that accomplishes the claimed steps. See MPEP § 2106.
Regarding claim 10, see treatment of claim 9.
Regarding claim 11, see treatment of claim 9.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster (U.S. Pat. App. Pub. No. US 20180122125 A1).

	Regarding claim 1, Brewster teaches a skeleton model update apparatus comprising (Brewster, Fig. 1, ¶ [0038], a computer system with at least a processor):
a posture data acquisition section that acquires posture data indicating a posture of a target node included in a skeleton model of a tree structure (Brewster, ¶ [0003], the characters can consist of a hierarchy of joints, or a “rig”, that form a skeleton; Fig. 11, ¶ [0210], joint data for a plurality of joints in a chain is accessed along with data defining a target curve. The joint data can be stored as a current configuration (i.e., posture) of a component of a rig. Note: while Brewster does not expressly teach “nodes,” the reference renders it obvious. For example, Brewster teaches object 200 comprising bones with joints. Brewster, ¶ [0050]. For 
a position determination section that determines a position to which the target node is to move on a basis of the posture data (Brewster, ¶ [0074], defining a target curve; ¶ [0210], data defining a target curve based on rig configuration);
an initial position determination section that determines an initial position of a parent node of the target node in Forward and Backward Reaching Inverse Kinematics computing including determination of a new position of the parent node on condition that a length between the target node and the parent node is kept constant and based on the position to which the target node is to move and a current position of the parent node of the target node, on a basis of the position to which the target node is to move and a given posture of the skeleton model (Brewster, Fig. 10, ¶¶ [0035] & [0198], Forward and Backward Reaching Inverse Kinematics (FABRIK); Fig. 3, ¶ [0057], parent and child nodes; ¶ [0059], the length of each object section (bone) together with that bone's orientation relative to its parent bone, i.e. this geometric data represents the distance between a joint and its parent joint, together with the orientation of that joint relative to the parent join; ¶ [0074], a start control point defining a start location, and orientation 
a posture update section that updates a posture of the skeleton model by executing the Forward and Backward Reaching Inverse Kinematics computing including the determination of the new position of the parent node based on the position to which the target node is to move and the initial position of the parent node (Brewster, Figs. 5, 11 & 13, ¶ [0252], updating a configuration for the effectors associated with the object parts of the object 200 and updates the position and orientation of the object parts, i.e. the curve IK operation updates the geometric data 610 for the object 200).

	Regarding claim 2, Brewster teaches a skeleton model update apparatus comprising:
a posture data acquisition section that acquires posture data indicating a posture of a target node included in a skeleton model of a tree structure (see treatment of claim 1);
a posture update section that updates a posture of the skeleton model by executing Forward and Backward Reaching Inverse Kinematics computing (see treatment of claim 1);

a rotation determination section that determines a rotation of the parent node on a basis of the rotation of the target node (Brewster, Fig. 7a, ¶ [0113], angle between the BoneLength vector and the ChainStartToTargetEnd vector).

	Regarding claim 6, see treatment of claim 1.

	Regarding claim 7, see treatment of claim 2.

	Regarding claim 9, see treatment of claim 1.

	Regarding claim 10, see treatment of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619